NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 06 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

GILBERTO G. MUÑOZ,                               No. 13-55903

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01003-MMA-
                                                 NLS
 v.

SOCIAL SECURITY                                  MEMORANDUM*
ADMINISTRATION; CAROLYN W.
COLVIN, Acting Commissioner of SSA,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and MURGUIA, Circuit Judges.

      Gilberto G. Muñoz appeals pro se from the district court’s judgment in his

action under the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq., alleging

retaliatory firing. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a district court’s ruling on cross-motions for summary judgment. Ford v.

City of Yakima, 706 F.3d 1188, 1192 (9th Cir. 2013). We affirm.

      The district court properly granted summary judgment for defendants

because Muñoz failed to raise a genuine dispute of material fact as to whether

defendants’ legitimate reason for firing him was pretextual. See Coons v. Sec’y of

U.S. Dep’t of Treasury, 383 F.3d 879, 887-88 (9th Cir. 2004) (setting forth burden

shifting test for evaluating a retaliation claim under the Rehabilitation Act).

      Muñoz’s requests for judicial notice, set forth in his reply brief, are denied as

unnecessary.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      13-55903